Order entered March 5, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01476-CV

         IN THE INTEREST OF C.T.H. AND H.V.H., CHILDREN

              On Appeal from the 302nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-14-07021

                                   ORDER

      Before the Court is appellants’ March 2, 2020 motion for an extension of

time to file their brief on the merits. We GRANT the motion and extend the time

to March 12, 2020.


                                          /s/   BILL WHITEHILL
                                                JUSTICE